        Case 1:19-cv-00027-YK-EB Document 71 Filed 04/27/20 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JARRETT CASTELONIA,                             :
     Plaintiff                                  :           No. 1:19-cv-27
                                                :
               v.                               :           (Judge Kane)
                                                :
C.O. HOLLENBUSH, et al.,                        :
      Defendants                                :

                                       MEMORANDUM

       Before the Court are pro se Plaintiff Jarrett Castelonia (“Plaintiff”)’s motion to show

cause (Doc. No. 66) and motion for reconsideration (Doc. No. 67) of the Court’s Memorandum

and Order granting Defendant Patty Kulenguskey (“Kulenguskey”)’s motion to dismiss (Doc.

Nos. 42, 43) and Memorandum and Order granting Defendant C.O. Hollenbush (“Hollenbush”)’s

motion to dismiss (Doc. Nos. 62, 63). For the foregoing reasons, the Court will grant Plaintiff’s

motion to show cause to the extent that the Court will not dismiss Defendant Brian Davis

(“Davis”) pursuant to Rule 4(m) of the Federal Rules of Civil Procedure at this time and will

deny Plaintiff’s motion for reconsideration.

I.     BACKGROUND

       On October 24, 2018, Plaintiff, who is currently incarcerated at the Fauquier County

Detention Center in Warrenton, Virginia, initiated the above-captioned action by filing a

complaint pursuant to 42 U.S.C. § 1983 against Defendants Hollenbush, Mr. Shuman

(“Shuman”), Officer Ashton (“Ashton”), Kulenguskey, Davis, Warden Kovach (“Kovach”), and

Lt. Greek (“Greek”) in the United States District Court for the Eastern District of Pennsylvania.

(Doc. No. 2.) In an Order dated October 25, 2018, the United States District Court for the

Eastern District of Pennsylvania transferred the above-captioned action to this Court. (Doc. No.

5.) Defendants Ashton, Greek, Kovach, and Shuman filed an answer to Plaintiff’s complaint on
        Case 1:19-cv-00027-YK-EB Document 71 Filed 04/27/20 Page 2 of 7



May 21, 2019. (Doc. No. 27.) Defendant Kulenguskey filed a motion to dismiss Plaintiff’s

complaint on July 31, 2019. (Doc. No. 38.) In a Memorandum and Order dated September 13,

2019, the Court granted Defendant Kulenguskey’s motion to dismiss and granted Plaintiff thirty

(30) days to file an amended complaint regarding his Eighth Amendment claims against

Defendant Kulenguskey. (Doc. Nos. 42, 43.) Despite receiving an extension of time to do so

(Doc. Nos. 57, 58), Plaintiff did not file an amended complaint in the time provided. On October

22, 2019, the summons issued to Defendant Davis was returned as unexecuted with a note that he

was a contract employee and, therefore, service could not be accepted on his behalf at SCI Coal

Township. (Doc. No. 49.)

       Defendant Hollenbush filed a motion to dismiss and brief in support thereof on

November 8, 2019. (Doc. Nos. 55, 56.) On November 14, 2019, Plaintiff filed a motion for an

extension of time to file an amended complaint. (Doc. No. 57.) The Court granted Plaintiff a

thirty (30)-day extension of time to file an amended complaint in an Order dated November 14,

2019. (Doc. No. 58.) On November 15, 2019, Plaintiff filed a brief opposing the motion to

dismiss. (Doc. No. 59.) Despite receiving an extension of time, Plaintiff did not file an amended

complaint in the time provided.

       In an Order dated January 27, 2020, the Court directed Plaintiff to show cause, within

fourteen (14) days, why Defendant Davis should not be dismissed from the above-captioned

action pursuant to Rule 4(m) of the Federal Rules of Civil Procedure. In a Memorandum and

Order dated January 30, 2020, the Court granted Defendant Hollenbush’s motion to dismiss and

granted Plaintiff thirty (30) days to file an amended complaint regarding his Fourth and

Fourteenth Amendment claims against Defendant Hollenbush, as well as his Eighth Amendment

claims against Defendant Kulenguskey. (Doc. Nos. 62, 63.)



                                                2
          Case 1:19-cv-00027-YK-EB Document 71 Filed 04/27/20 Page 3 of 7



         On January 30, 2020, Defendants Ashton, Greek, Kovach, and Shuman filed a motion for

judgment on the pleadings and brief in support thereof. (Doc. Nos. 64, 65.) 1 On February 4,

2020, Plaintiff filed his motion to show cause in response to the Court’s January 27, 2020 Order

directing him to show cause why Defendant Davis should not be dismissed. (Doc. No. 66.) That

same day, Plaintiff filed his motion for reconsideration of the Court’s Memoranda and Orders

granting Defendants Kulenguskey and Hollenbush’s motions to dismiss. (Doc. No. 67.) As an

initial matter, the Court observes that Plaintiff has failed to file briefs in support of his motions,

as required by Local Rule 7.5, which provides that the Court may consider the motion withdrawn

under such circumstances. See L.R. 7.5. Regardless of the fact that Plaintiff’s motions are not

properly before the Court, the Court will address the merits of his motions below.

II.      DISCUSSION

         A.     Motion to Show Cause

         In his motion to show cause, Plaintiff avers that Defendant Davis is employed by the

same company as Defendant Kulenguskey and works at SCI Coal Township with Defendant

Kulenguskey. (Doc. No. 66 at 1-2.) Plaintiff maintains that as a pro se litigant, he has “provided

all the correct information that [he] could possibly” obtain regarding Defendant Davis’s

whereabouts. (Id. at 2.) Plaintiff suggests that Defendant Davis is in default and requests that

the Court enter default judgment pursuant to Rule 55(b)(2) of the Federal Rules of Civil

Procedure. (Id. at 3.)

         Rule 4(m) of the Federal Rules of Civil Procedure provides:

         If a defendant is not served within 90 days after the complaint is filed, the [C]ourt
         – on motion or on its own after notice to the plaintiff – must dismiss the action
         without prejudice against that defendant or order that service be made within a


1
    The Court will address this motion in a separate Memorandum and Order.


                                                   3
        Case 1:19-cv-00027-YK-EB Document 71 Filed 04/27/20 Page 4 of 7



       specified time. But if the plaintiff shows good cause for the failure, the [C]ourt
       must extend the time for service for an appropriate period.

Fed. R. Civ. P. 4(m). Rule 4(m) does not define “good cause,” but the United States Court of

Appeals for the Third Circuit has equated it with the “excusable neglect” standard set forth in

Rule 6(b)(2) of the Federal Rules of Civil Procedure. See MCI Telecomms. Corp. v.

Teleconcepts, Inc., 71 F.3d 1086, 1097 (3d Cir. 1995). Thus, good cause “require[s] a

demonstration of good faith on the part of the party seeking an enlargement and some reasonable

basis for noncompliance with the time specified in the rules.” See id. “[T]he primary focus is on

the plaintiff’s reasons for not complying with the time limit in the first place.” Id.; see also

Boley v. Kaymark, 123 F.3d 756, 758 (3d Cir. 1997). When considering whether a plaintiff has

shown good cause, courts also consider “(1) the reasonableness of [the] plaintiff’s efforts to

serve; (2) whether the defendant is prejudiced by the lack of timely service; and (3) whether the

plaintiff moved for an enlargement of time.” See Holmes v. St. Vincent Health Ctr., No. 06-cv-

199E, 2007 WL 2541790, at *2 (W.D. Pa. Aug. 31, 2007).

       As a pro se plaintiff proceeding in forma pauperis, Plaintiff is not responsible for

personally effectuating service. See 28 U.S.C. § 1915(c) (noting that “the officers of the [C]ourt

shall issue and serve all process” when the plaintiff is proceeding in forma pauperis). When a

plaintiff is proceeding in forma pauperis, the plaintiff “shows good cause [for purposes of Rule

4(m)] when either the [D]istrict [C]ourt or the United States Marshals Service fails to fulfill its

obligations under section 1915(d) and Rule 4(c)(3).” See Laurence v. Wall, 551 F.3d 92, 94 (1st

Cir. 2008); see also Welch v. Folsom, 925 F.2d 666, 670 (3d Cir. 1991). Nevertheless, the

plaintiff must furnish [] the Marshal with the necessary information to effect service” before

arguing that good cause exists for purposes of Rule 4(m). See Okagbue-Ojekwe v. Fed. Bureau

of Prisons, No. 03-2035 (NLH), 2007 WL 4570075, at *3 (D.N.J. Dec. 26, 2007); see also

                                                  4
        Case 1:19-cv-00027-YK-EB Document 71 Filed 04/27/20 Page 5 of 7



Goodwin v. LA Weight Loss Ctrs., Inc., No. 99-6639, 2001 WL 34387933, at *1 (E.D. Pa. 2001)

(noting that “[a]s long as the plaintiff provides adequate information to identify the party to be

served, a complaint should not be dismissed under Rule 4(m) for the Marshals Service’s failure

to effectuate proper service”).

       In the instant case, well more than ninety (90) days have elapsed since Plaintiff filed his

complaint. Upon consideration of Plaintiff’s motion to show cause, however, the Court

concludes that, given his status as an inmate, Plaintiff has extended his best efforts to locate

Defendant Davis. The Court, therefore, concludes that Plaintiff has established good cause for

why Defendant Davis should not be dismissed pursuant to Rule 4(m) of the Federal Rules of

Civil Procedure at this time. Accordingly, the Court will grant Plaintiff’s motion to show cause

(Doc. No. 66) to the extent that the Court will not dismiss Defendant Davis at this time.

Moreover, in light of Plaintiff’s representation that Defendant Davis is employed by the same

company and at the same institution as Defendant Kulenguskey, the Court will direct Defendant

Kulenguskey to provide under seal, within seven (7) days of the date of this Order, any

information she may have concerning Defendant Davis’s current whereabouts. If such

information is unavailable, Defendant Kulenguskey must advise the Court of such within the

same time period. Plaintiff is again reminded that if the Court is unable to effect service on

Defendant Davis, Defendant Davis may be dismissed without prejudice pursuant to Rule 4(m) of

the Federal Rules of Civil Procedure.

       B.      Motion for Reconsideration

       As noted supra, Plaintiff moves for reconsideration of the Court’s Memoranda and

Orders granting Defendants Kulenguskey and Hollenbush’s motions to dismiss. (Doc. No. 67.)

Plaintiff requests “permission to revisit [the] motion[s] to dismiss” because his legal documents



                                                  5
         Case 1:19-cv-00027-YK-EB Document 71 Filed 04/27/20 Page 6 of 7



were “caught up in transit to multiple different jails.” (Id. at 1.) Plaintiff has attached to his

motion what appears to be a brief opposing the motions to dismiss. (Id. at 3-10.)

       A motion for reconsideration is a device of limited utility, which may “not be used as a

means to reargue matters already argued and disposed of or as an attempt to relitigate a point of

disagreement between the Court and the litigant.” See Ogden v. Keystone Residence, 226 F.

Supp. 2d 588, 606 (M.D. Pa. 2002) (citations omitted); see also Baker v. Astrue, Civ. No. 07-

4560, 2008 WL 4922015, at *1 (E.D. Pa. Nov. 17, 2008). Rather, a court may alter or amend its

judgment only upon a showing from the movant of one of the following: “(1) an intervening

change in the controlling law; (2) the availability of new evidence . . . or (3) the need to correct a

clear error of law or fact or to prevent manifest injustice.” See Max’s Seafood Café v. Quinteros,

176 F.3d 669, 677 (3d Cir. 1999) (citing North River Ins. Co. v. CIGNA Reinsurance Co., 52

F.3d 1194, 1218 (3d Cir. 1995)). A motion for reconsideration may not be used as a means to

reargue unsuccessful theories or argue new facts or issues that were not presented to the Court in

the context of the matter previously decided. See Drysdale v. Woerth, 153 F. Supp. 2d 678, 682

(E.D. Pa. 2001).

       Petitioner’s motion fails to meet the narrowly-defined factors governing motions for

reconsideration because it does not identify an intervening change in controlling law, provide

any evidence that was not previously available to this Court, or show the need to correct a clear

error of law or prevent manifest injustice. The Court granted Defendants Kulenguskey and

Hollenbush’s motions to dismiss because Plaintiff’s complaint failed to set forth plausible claims

for relief against them. (Doc. Nos. 42, 62.) Moreover, the Court granted Plaintiff leave to file an

amended complaint with respect to his claims against these Defendants. Plaintiff’s attached




                                                   6
        Case 1:19-cv-00027-YK-EB Document 71 Filed 04/27/20 Page 7 of 7



oppositional brief does not lead the Court to conclude that the motions to dismiss should not

have been granted. Accordingly, there is no basis for Plaintiff’s request for reconsideration.

III.   CONCLUSION

       For the foregoing reasons, the Court will grant Plaintiff’s motion to show cause (Doc.

No. 66) to the extent that the Court will not dismiss Defendant Davis at this time. Moreover, the

Court will direct counsel for Defendant Kulenguskey to provide under seal, within seven (7)

days of the date of this Order, any information he may have concerning Defendant Davis’s

current whereabouts. If counsel does not have such information, he must advise the Court of

such within the same time period. Plaintiff’s motion for reconsideration (Doc. No. 67) will be

denied. An appropriate Order follows.




                                                 7
